Exhibit 99.1 LINKTONE LTD. REPORTS UNAUDITED FOURTH QUARTER AND FULL YEAR 2 Singapore —March 26, 2013 — Linktone Ltd. (NASDAQ: LTON) (“Linktone” or the “Company”), a provider of media and entertainment content and services in key strategic markets in Asia,today announced its unaudited financial results for the fourth quarter and fiscal year ended December 31, 2012. FOURTH QUARTER 2 US$ million, except for per ADS items and % Three months ended December 31, September 30, 2012* December 31, % change vs Dec'11 % change vs Sep'12 Gross Revenues $ $ $ -31
